Order entered March 1, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-17-01201-CR

                              KEDRICK MCDOW, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                         Trial Court Cause No. F-1700705-J

                                       ORDER
      The State’s second motion to extend time to file its brief and motion to accept brief

tendered is GRANTED. The State’s brief is deemed FILED on February 27, 2019.


                                                  /s/   DAVID L. BRIDGES
                                                        PRESIDING JUSTICE